Citation Nr: 1041451	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to 
March 21, 2007, and to a rating in excess of 30 percent from 
March 21, 2007 for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk




INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

Pursuant to his request, the Veteran was scheduled for a hearing 
before a Veterans Law Judge in August 2009.  The Veteran failed 
to report for the scheduled hearing, thus the request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible for 
his PTSD, he has not submitted evidence of unemployability, or 
claimed to be unemployable.  In this regard, although the Veteran 
submitted a November 2006 noting the termination of his 
employment contract, the evidence shows that the Veteran has 
resolved the issues with his employer and is currently employed.  
See March 2008 and August 2008 VA Mental Health Notes.  The 
record does not indicate that the Veteran has claimed that he is 
unemployable because of his disability.  Therefore, the question 
of entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 
 
The issue of service connection for a skin disorder has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Veteran was notified of the provisions of 
the VCAA and how it applied to his claim by correspondence dated 
in August 2004, March 2006, and July 2007.  The United States 
Court of Appeals for Veterans Claims (Court), in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 486 (2006), held that the VCAA 
notice requirements applied to all elements of a claim. 

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. § 
3.159.  For records in custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  Id. at § 4.8 (2010).

The Court has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id. 

In a July 2003 VA treatment record, the Veteran reported that he 
received treatment for his PTSD from a private physician at 
Brookwood Medical Center and that he has sought treatment for his 
PTSD at the Vet Center.  Moreover, in an October 2007 PTSD 
screening report, the Veteran reported that he had been treated 
in a specialized outpatient PTSD program.  

There is no evidence of record that VA has made any attempt to 
obtain the Veteran's Vet Center records.  Therefore, on remand, 
an effort should be made to obtain the Veteran's Vet Center 
treatment records.  Additionally, the records show that there has 
been no effort made to obtain the Veteran's private medical 
records.  Therefore, an attempt to obtain the Veteran's private 
medical treatment records should be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of treatment 
for all VA and non-VA health care providers 
who have treated him for any complaints or 
symptoms related to PTSD, including any and 
all records from the Vet Center.  An attempt 
must be made to obtain, with any necessary 
authorization from the Veteran, copies of 
pertinent treatment records identified by him 
in response to this request which have not 
been previously secured.  All attempts to 
secure this evidence must be documented in 
the claims file.  If, after making reasonable 
efforts to obtain named records, such records 
cannot be obtained, the Veteran must be 
notified and (a) the specific records that 
cannot be obtained must be identified; (b) 
the efforts that were made to obtain those 
records must be explained; and (c) any 
further action to be taken by VA with respect 
to the claims must be noted.  The Veteran 
must then be given an opportunity to respond.

2.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The purpose of this REMAND is to obtain additional development; 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
appellant is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

